ORDER

PER CURIAM.
This is an appeal from a judgment in a legal malpractice action. The evidence in support of the jury verdict is not insufficient. No error of law appears. No jurisprudential purpose would be served by a written opinion.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The motion to dismiss the appeal is denied and the judgment is affirmed pursuant to Rule 84.16(b).